Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
First, the only remaining issue was an obvious-type double patenting rejection.  Applicant filed an electronic terminal disclaimer on 9/14/2021 which obviates the double patenting rejection.
Second, the Declaration of Dr. Ibrahim, previously filed, has been considered and addressed in the final office action mailed 7/16/2021.  The declaration indicates that exosome miRNA expression levels in explant-derived cells (EDCs) and cardiosphere-derived cells (CDCs) are not the same.  Specifically, the evidence provided indicates that exosomes isolated from CDCs have increased levels of miR-146a compared to exosomes derived from EDCs – 44.5 in CDC exosomes compared to 23.1 in EDC exosomes after 24 hours of culturing, and 127.6 in CDC-derived exosomes compared to 32.6 in EDC-derived exosomes at 15 days of culturing.  The evidence suggest that the in vitro processing steps involved in producing cardiospheres and CDCs results in cells (cardiospheres and CDCs) which produce exosomes that have significant differences from exosomes derived from EDC or other natural occurring cells, and thus are not naturally occurring and are patent eligible. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635